FILED
                            NOT FOR PUBLICATION
                                                                           APR 25 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSE ALBERTO QUINONES-                           No. 13-73648
HERRERA,
                                                 Agency No. A097-395-893
              Petitioner,

  v.                                             MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 11, 2016**
                             San Francisco, California

Before: WALLACE, SCHROEDER, and N.R. SMITH, Circuit Judges.

       Jose Alberto Quinones-Herrera, a citizen and native of Mexico, petitions for

review of a decision of the Board of Immigration Appeals (BIA) affirming an




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (IJ) denial of withholding of removal and relief under the

Convention Against Torture (CAT).1

      Substantial evidence supports the BIA’s conclusion that Quinones-Herrera

did not establish past persecution or a clear probability of future persecution. To

qualify for withholding of removal, Quinones-Herrera must show the source of the

persecution is the government or persons or groups that the government is

unwilling or unable to control. See Ahmed v. Keisler, 504 F.3d 1183, 1191 (9th

Cir. 2007); Avetova-Elisseva v. INS, 213 F.3d 1192, 1196 (9th Cir. 2000).

Quinones-Herrera does not argue that the source of persecution (drug smugglers

from Mexico2) was the government, and he failed to show that the drug smugglers

were “forces that the government [was] unwilling or unable to control.” See

Canales-Vargas v. Gonzales, 441 F.3d 739, 743 (9th Cir. 2006); see also

Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005) (failure to report




      1
       Quinones-Herrera did not challenge the BIA’s denial of CAT relief in his
opening brief. Thus, this argument is waived. See Martinez-Serrano v. INS, 94
F.3d 1256, 1259-60 (9th Cir. 1996).
      2
        Quinones-Herrera alleges he fears persecution in Mexico, because he has
had interactions with drug smugglers in Mexico and testified against human
smugglers during a trial in the United States. Quinones-Herrera has not presented
any evidence that he will be targeted or harmed because of his testimony at trial.

                                          2
non-governmental persecution due to belief that police would do nothing did not

establish that government was unwilling or unable to control persecutors).

      According to Quinones-Herrera, he did not report the 2003 incident with the

smugglers to government authorities, because he did not believe the police would

help him. The only evidence Quinones-Herrera presented to show that the

government would be unwilling or unable to help him, however, was his confusing

hearing testimony about his interactions with the police when he first entered the

United States. See Castro-Martinez v. Holder, 674 F.3d 1073, 1081 (9th Cir.

2011).

      Further, the record evidence of country conditions does not compel a finding

that the Mexican government is unable or unwilling to protect Quinones-Herrera

from smugglers in Mexico. Although the Country Report suggests widespread

violence and corruption throughout Mexico, it also suggests that measures have

been taken to combat police abuses. Quinones-Herrera did not “demonstrate

[Mexico’s] lack of ability or willingness to respond to violence by ‘establishing

that private persecution of a particular sort is widespread and well-known but not

controlled by [it]’ or ‘showing that others have made reports of similar incidents to

no avail.’” Id. (quoting Rahimzadeh, 613 F.3d at 922). Further, Quinones-Herrera

did not “demonstrat[e] that [Mexico’s] laws or customs effectively deprive[d]


                                          3
[him] of any meaningful recourse to governmental protection” nor did he

“establish that going to the authorities would have been futile or would have

subjected [him] to further abuse.” Id. (quoting Rahimzadeh, 613 F.3d at 921-22)

(alterations omitted).

      Because we find that the source of the persecution was not the government

or forces that the government is unwilling or unable to control, we need not

address whether Quinones-Herrera was persecuted an account of a protected

ground.

      PETITION FOR REVIEW DENIED.




                                         4